Citation Nr: 1137406	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  07-03 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed due to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed aggravated by diabetes mellitus.   

3.  Entitlement to service connection for a disability of the legs to include an abnormal growth of the legs and torso and peripheral vascular disease of the legs, claimed due to herbicide exposure or service connected disability.

4.  Entitlement to service connection for peripheral neuropathy, claimed due to herbicide exposure and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active service from November 1966 to December 1978.  He earned the Purple Heart Medal and the Combat Action Ribbon, among others, for service in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2009, the Board remanded the claim for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required of him.


REMAND

The Veteran claims that several private physicians have offered a diagnosis of type-2 diabetes in the distant past.  In July 2009, he testified before the undersigned Veterans Law Judge that diabetes was found at Straub Hospital in Honolulu "30 years ago."  

In October 2009, the Board remanded the case for a search for any pertinent medical reports.  It now appears that VA's Appeals Management Center (hereinafter: AMC) has located all reasonably available reports and has associated them with the claims files.  

The October 2009 Board remand instruction requested that the AMC conduct any further develop necessary, based on evidence received.  The AMC subsequently issued a supplemental statement of the case (hereinafter: SSOC) that concludes that no evidence of a diagnosis of diabetes was found.  The Board disagrees with that conclusion.  Reports dated in October and November 2006, from a firm doing business as "Bone Joint and Spine Surgeons," mention a positive history of diabetes.  

Other private and VA medical records received make no mention of diabetes and, in fact, on a November 2006-dated medical history questionnaire, the Veteran had checked "no" to any history of diabetes.  

Upon consideration of VA's duty to assist in the development of the claims, the Veteran should be offered an examination to determine whether type-2 diabetes is or was present at any time after service in Vietnam.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection requirement of a current disability is satisfied when the disability is "current at the time a claim is filed" even where the disability resolves prior to the Secretary's adjudication of the claim).  See also Gilpin v West. 155 F.3d 1353 (Fed. Cir. 1998).

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The AMC should make arrangements for an appropriate examination by an endocrinologist, if possible.  The claims files should be made available to the physician for review.  The physician is asked to review the pertinent medical history, elicit a history of relevant symptoms from the Veteran, examine him for diabetes, and offer a diagnosis, if forthcoming.  If type-2 diabetes is found, the physician is asked to determine whether it has aggravated the Veteran's hypertension and whether it has caused or aggravated any peripheral neuropathy and whether it has caused or aggravated any peripheral vascular disease.  The physician may answer these questions in the affirmative if it appears to be at least as likely as not (50 percent or greater possibility) that diabetes has caused or aggravated a claimed secondary condition.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  Following the above development, the AMC should make arrangements for a dermatologist, or other appropriate examiner, to determine the nature and etiology of the claimed abnormal growths on the legs and torso.  The claims files should be made available to the physician for review.  The physician is asked to review the pertinent medical history, elicit a history of relevant symptoms from the Veteran, examine him and offer a diagnosis, if forthcoming.  If an abnormal growth is found, the physician is asked to address whether it was caused or aggravated by diabetes.  If the answer to that question is "no," then the examiner is asked to address whether it was caused or aggravated by herbicide exposure in Vietnam.  The physician may answer these questions in the affirmative if it appears to be at least as likely as not (50 percent or greater possibility) that diabetes or herbicide exposure has caused or aggravated a claimed secondary condition.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims for service connection.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

